Citation Nr: 0917424	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

4.  Entitlement to an initial compensable evaluation for 
lumbar strain prior to May 19, 2003, and in excess of 10 
percent since May 19, 2003.

5.  Entitlement to a compensable evaluation based upon 
multiple noncompensable service-connected disabilities from 
June 9, 2002, to May 18, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In an October 2007 rating decision, the 
RO increased the rating for the Veteran's service-connected 
lumbar spine disorder to 10 percent, with an effective date 
of May 19, 2003. 

This case was remanded in July 2008, and has been returned 
for review by the Board.

The issues of entitlement to service connection for an eye 
disability and for a compensable evaluation based on multiple 
noncompensable service-connected disabilites are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA examinations show that the Veteran's left ear hearing 
loss was productive of no more than level I hearing loss.

2.  The Veteran's allergic rhinitis is not productive of 
greater than 50 percent obstruction of the nasal passages on 
both sides, complete obstruction on one side, or polyps.

3.  The Veteran's disability of the lumbosacral spine has 
been manifested by subjective complaints of pain without 
objective evidence of limitation of motion of the lumbar 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected left ear hearing loss 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.85, 4.86 and Code 6100 (2008).

2.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic 
Code 6522 (2008).

3.  The criteria for an initial compensable evaluation prior 
to May 19, 2003, and 10 percent thereafter, for lumbar 
strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002, 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5238, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With regard to the Veteran's claim for service connection for 
an eye disability, complete VCAA-compliant notice was sent in 
January and March 2006 and   August 2008, and the claim was 
readjudicated in a February 2009 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

This appeal arises from a disagreement with initial ratings 
following the grant of service connection for left ear 
hearing loss, allergic rhinitis, and lumbar strain.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case with regard to the 
Veteran's appeals of initial evaluations assigned for left 
ear hearing loss, allergic rhinitis, and lumbar strain. 

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his claims for left ear 
hearing loss and allergic rhinitis were awarded initial 
noncompensable evaluations with effective dates of June 9, 
2002, the first day following discharge from service.  He was 
notified that his claim for lumbar strain was awarded an 
initial noncompensable evaluation with an effective date of 
June 9, 2002, the first day following discharge from service.  
He was subsequently notified that his claim for lumbar strain 
was awarded a 10 percent evaluation with an effective date of 
May 19, 2003, the date of a private medical treatment record 
which demonstrated increased symptomatology of his service-
connected disorder.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date as the first day following 
discharge from service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
Veteran's service medical records and private medical 
records.  The Veteran has not referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with VA examinations of the ears, nose 
and spine in September 2008, pursuant to the Board's July 
2008 remand instructions.  The Board notes that the claims 
file was not available for review by the VA examiners during 
the September 2008 VA examinations of the nose and spine.  
Both examination reports, however, reflect that the examiners 
elicited a medical history from the Veteran pertinent to each 
service-connected disorder and that the reported medical 
history considered by the VA examiners was consistent with 
that contained in the claims folder.  Hence, consideration of 
the current disability status of the Veteran's service-
connected allergic rhinitis and lumbar strain was made in 
view of the Veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2008).  Furthermore, there is no 
objective evidence indicating that there has been a material 
change in the severity of any of the Veteran's service-
connected disorders since he was last examined.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left ear hearing loss, rhinitis and lumbar 
strain.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Left Ear Hearing Loss

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2008).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2008).

Because the Veteran's impaired hearing is service connected 
in only one ear, the extent of impairment due to the 
nonservice-connected ear may not be considered in the 
evaluation (absent total bilateral deafness).  38 C.F.R. § 
4.14; Boyer v. West, 11 Vet. App. 477 (1998).  If impaired 
hearing is service connected in only one ear, the non-service 
connected ear is assigned a designation of level I.  38 
C.F.R. § 4.85 (f).

Service connection was granted for left ear hearing loss in 
an August 2002 rating action and noncompensable evaluation 
was assigned, effective June 9, 2002.   

A March 2002 VA (QTC) audiological evaluation report 
indicates that the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 10, 0, 0, and 5, in the 
left ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 20, 10, 
20, and 50, in the right ear, respectively. The average 
puretone thresholds were 25 decibels for the left ear and 
3.75 decibels for the right ear.  The controlled speech 
discrimination tests were 96 percent in the left ear and 100 
percent in the right ear.

The Veteran testified at a December 2005 RO hearing that he 
has problems with phone conversations due to his left ear 
hearing loss.

The Veteran underwent a VA examination in September 2008.  
The puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz were 20, 15, 40, and 35, in the left 
ear, respectively, and 20, 10, 10, and 10, in the right ear, 
respectively.  The average puretone threshold for the left 
ear was 28 decibels and 13 decibels in the right ear.  The 
controlled speech discrimination test was 100 percent in both 
ears.  The Veteran was diagnosed as having normal right ear 
hearing and mild high frequency sensorineural hearing loss at 
3000-4000 Hz in the left ear.        

The March 2002 and September 2008 audiology results both show 
that the Veteran's hearing in his left ear is consistent with 
level I hearing loss.  See 38 C.F.R. § 4.85, Table VI.  In 
sum, the weight of the credible evidence demonstrates that 
the Veteran's left ear hearing loss disability has not 
warranted a compensable rating at any time since the original 
grant of service connection.  See Fenderson, 12 Vet. App. at 
125- 26.  

Furthermore, on VA examination in September 2008, the 
examiner elicited from the Veteran that he did not experience 
any functional impairment due to his left ear hearing loss.  
This is sufficient to comply with the applicable VA policies.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Allergic Rhinitis

Throughout the rating period on appeal, the Veteran is 
assigned a noncompensable percent rating for allergic 
rhinitis pursuant to Diagnostic Code 6522.

Under Diagnostic Code 6522, a 10 percent rating applies where 
the evidence demonstrates allergic or vasomotor rhinitis, 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  A 20 percent rating applies where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2008).

On VA examination in March 2002, the Veteran reported that he 
had some allergic reactions with runny nose, but that he has 
not been treated with any antibiotics.  He stated that he 
only gets occasional sneezing or runny nose.  He denied a 
loss of appetite, shortness of breath, asthma or cough.  He 
stated that he has not received any treatment for this 
condition.  Physical examination of the ears, nose and throat 
was normal.  He was diagnosed as having allergic rhinitis 
which was currently asymptomatic.

The Veteran underwent a VA examination in June 2006.  He 
complained that his nose was "dried out."  He did notice 
occasional crusting and bleeding and that his symptoms appear 
to be worse with weather changes.  He denied a history of 
asthma or bronchitis, hoarseness, dysphasia, or acid reflux.  
He currently took over-the-counter medications as needed.  
Nasal examination revealed bilateral septal spurs and an 
inferior and superior right septal spur; however, the spurs 
did not cause any significant obstruction.  The rest of the 
nasal membranes revealed clear rhinitis.  No nasal polyps or 
purulent discharge was noted.  The impression was rhinitis, 
likely multifactorial, both allergic and nonallergic, 
including second-hand smoke inhalation.  There was nasal 
congestion with no other sequela noted.

In July 2008, the Board remanded the claim for further VA 
examination in light of the Veteran's contention that his 
allergic rhinitis had worsened since his last examination in 
June 2006.

The Veteran underwent a VA examination in September 2008.  He 
complained of constant nasal congestion which has remained 
stable since the onset of the condition since 1995.  He 
denied receiving any current medical treatment.  He denied a 
history of neoplasm, nasal allergy, osteomyelitis and 
sinusitis.  His current rhinitis symptoms consisted of nasal 
congestion and sinus pain.  He reported constant difficulty 
with breathing.  He did not have any allergic symptoms such 
as sneezing or itchy/watery eyes.  He was not taking any 
prescription medication.  Examination revealed a 50 percent 
left nasal obstruction and a 50 percent right nasal 
obstruction.  Nasal polyps were not present.  There was no 
septal deviation.  There were no permanent hypertrophy or 
turbinates from bacterial rhinitis.  Rhinoscleroma was not 
present.  There was diffuse polypoid inflammation and 
erythema of turbinates with bilateral septal spurring.  There 
was no evidence of Wegener's granulomatosis or granulomatous 
infection.  The diagnoses were turbinate hypertrophy, 
atrophic rhinitis, and mild deviated septum with no evidence 
of allergic rhinitis.   The examiner noted that there were no 
significant effects on the Veteran's usual occupation or 
daily activities.      

Here, the medical evidence does not indicate that the Veteran 
has greater than 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side.  On VA 
examination in March 2002 did not reveal any nasal 
obstruction.  The June 2006 VA examination report revealed 
the presence of bilateral septal spurs; however, the spurs 
did not cause any significant obstruction.  On current VA 
examination in September 2008, there was nasal obstruction; 
however, the obstruction was described as 50 percent on the 
left and right side.  Based on the foregoing, a compensable 
rating is not warranted on the basis of nasal obstruction.

The Board must now consider whether the evidence of record 
demonstrates polyps, such as to enable a compensable rating 
on this basis.  The VA examination in March 2002 makes no 
mention of nasal polyps.  The VA examinations of June 2006 
and September 2008 expressly indicate that polyps were not 
present.  Thus, the evidence of record does not support a 
finding that the Veteran's disability picture involves polyp 
symptomatology, thereby precluding an increased rating on 
this basis for any portion of the rating period on appeal. 

Lumbar Strain

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 26, 2003, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 10 percent 
evaluation for slight limitation of motion, a 20 percent 
evaluation for moderate limitation of motion, and a 40 
percent evaluation for severe limitation of motion.

Under Diagnostic Code 5293, a noncompensable evaluation is 
assigned for postoperative intervertebral disc syndrome, 
cured.  A 10 percent rating was warranted for mild 
intervertebral disc syndrome.  A 20 percent rating was 
warranted for intervertebral disc syndrome that it moderate 
with recurring attacks.  A 40 percent rating required that 
the disability was severe, with recurring attacks with 
intermittent relief.  A maximum evaluation of 60 percent 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

Under Diagnostic Code 5295, lumbosacral strain is rated as 
noncompensable with slight subjective symptoms only.  A 10 
percent rating is warranted with characteristic pain on 
motion.  A 20 percent rating requires muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, a 10 percent rating is 
applied where the evidence shows incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent rating 
applied where the evidence shows incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Under the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002, through September 25, 
2003, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003.  Under these relevant provisions, lumbosacral strain or 
spinal stenosis warrant a 10 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of t he 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
height.
A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In an August 2002 rating decision, service connection was 
established for degenerative disc disease of the lumbar spine 
and a noncompensable evaluation was assigned under Diagnostic 
Codes 5295-5010, effective June 9, 2002, the day following 
the Veteran's discharge from service.  In an October 2007 
rating decision, the RO increased the disability rating to 10 
percent, effective May 19, 2003, and rated the disorder under 
Diagnostic Code 5237.  The October 2007 rating decision 
reflects that the disability is now characterized as lumbar 
strain.  In addition, x-rays taken in 2002 and 2006 do not 
indicate arthritis of the lumbar spine.  Therefore, 
evaluation under Diagnostic Codes 5003 and 5010 is not 
warranted.

The Veteran underwent a VA examination in March 2002.  He 
stated that he gets daily back pain with lack of endurance 
and weakness if he carries heavy things for a long period of 
time or sits for a long period of time.  This was alleviated 
by rest.  He reported that his flare-ups made it difficult 
for him to lift and bend and that occasionally the flare-ups 
last all day.  Examination of the lumbar spine revealed no 
painful motion or palpatory tenderness.  Straight leg raises 
were negative bilaterally.  Flexion was to 95 degrees.  
Extension was to 35 degrees.  Right and left lateral bending 
were to 40 degrees each.  Right and left rotation were to 35 
degrees each.  Pain, weakness, fatigue, incoordination, or 
lack of endurance did not affect range of motion.  X-rays of 
the lumbar spine did not show fracture, subluxation or 
aggressive bony lesions.  The x-rays did show mild 
degenerative facet changes.  The diagnosis was mild 
degenerative disc disease of the lumbar spine.  The examiner 
noted that there was no evidence of sciatica on exam. 

Private medical reports dated in May 2003 show that the 
Veteran received chiropractic treatment for his lumbar spine 
disorder.

The Veteran underwent a private back evaluation in May 2004.  
He complained of back pain and that if he sneezed his back 
would go out on him.  He noted that on a couple of occasions 
he had numbness in his toes, but he denied any actual 
numbness in his thighs or lower leg.  There was no lower 
extremity numbness, weakness, paresthesias, or radiating 
pain.  He reported aggravating factors as lifting, standing, 
walking and sneezing.  Examination of the back revealed 
flexion fingertips to the floor, and full extension with pain 
on trunk extension greater than flexion.  There was no 
tenderness to palpation throughout the lumbar region.  There 
was no spinal dyshythmia, deformity or scoliosis.  
Radiographic studies revealed that on flexion films, there 
did appear to be some very mild disc space narrowing at L5-S1 
which was not appreciated on the extension film or on the 
weightbearing film.  The impression was chronic mechanical 
low back pain. 

The Veteran underwent VA examination of the joints in July 
2006.  The examiner noted that current x-rays did not reveal 
degenerative disc disease of the lumbar spine, but the 
Veteran complained of back pain.  It was indicated that the 
Veteran was receiving chiropractic care for his back but 
stopped secondary to expense.  He was not currently receiving 
any treatment.  The Veteran indicated that his back condition 
had remained constant.  He denied urinary incontinence, 
erectile dysfunction, fecal incontinence, leg or foot 
numbness, falls or unsteadiness.  He denied flare-ups or 
fatigue of the back.  The examiner noted that there was no 
decreased motion.  The Veteran indicated that there was mild 
stiffness and weakness of the back as well as mild spasm.  He 
also indicated that there was mild pain of the lumbar spine 
with no radiation of pain.  He denied any limitation in 
walking.  

Examination of the lumbar spine revealed no kyphosis, lumbar 
flattening, lordosis, scoliosis, or reverse lordosis.  Gait 
was normal.  There was no spasm, atrophy or guarding of the 
lumbar spine.  Pain on motion of the spine was not elicited.  
Tenderness or weakness was not observed.  Range of motion was 
normal.  Flexion of the lumbar spine was to 90 degrees with 
pain beginning at 70 degrees.  Extension was to 30 degrees.  
Left and right lateral flexion was each to 30 degrees.  Left 
and right lateral rotation were each to 30 degrees.  There 
was no additional limitation of motion on repetition due to 
pain, fatigue, weakness or lack of endurance.  X-rays of the 
lumbar spine were negative.  The diagnosis was lumbar strain 
with no significant effects on occupation or daily 
activities.    

In July 2008, the Board remanded the claim for further VA 
examination in light of the Veteran's contention that his low 
back disorder had worsened since his last examination in July 
2006.

The Veteran underwent a VA spine examination in September 
2008.  He reported that he will occasionally get back spasm 
when he sneezes hard or when he leans forward to pick up 
something such as his young daughter.  He stated that the 
symptoms can take up to 2 weeks to fully resolve.  He 
reported stiffness in the back upon prolonged sitting.  He 
denied any radiation of pain into his lower extremities or 
numbness.  He reported that he has not lost any time at work 
due to his back disorder.  He was not taking any medication 
or receiving any medical care for his back.  

Examination revealed no visible evidence of spinal deformity 
and no muscle spasm.  The Veteran could forward flex to 120 
degrees, repeated three times, with no visible muscle spasm 
developing other than complaints of a little bit of 
tightness.  He was able to rotate 50 degrees, turning to the 
left as well as to the right three times and the same 
frequency giving 45 degrees of back extension without 
evidence of any muscle spasm.  The examiner noted that the 
last x-rays were done in July 2006 and they were described as 
normal.  Because the Veteran had an essentially normal 
examination without any neurological symptomatology, the 
examiner felt that further x-rays were not indicated.  It was 
noted that the Veteran did not have any disability or trouble 
walking and the condition did not seem to interfere with his 
usual occupation.  It was noted that there have not been any 
incapacitating episodes in the past 12 months and the Veteran 
had not lost any time from work.  The examiner did not feel 
that further diagnostic testing was indicated.   
     
Evaluation Prior to May 19, 2003

The evidence establishes that, although the Veteran reported 
back pain, there was no objective evidence of limitation of 
range of motion.  On VA examination in March 2002, the 
Veteran retained full range of motion of the lumbar spine.  
Since the examiner specifically found that the Veteran had 
normal, full range of motion, the Veteran's limitation of 
motion does not meet the criteria for slight limitation of 
motion under Diagnostic Code 5292.  Also characteristic pain 
of motion was not elicited on examination under Diagnostic 
Code 5295.  Furthermore, there was no medical evidence 
demonstrating intervertebral disc syndrome as to meet any 
criterion for an increased evaluation under Diagnostic Code 
5293.  Thus, the preponderance of the evidence is against a 
compensable evaluation prior to May 19, 2003.

In addition, clinical evidence does not establish a diagnosis 
of degenerative joint disease of the lumbar spine.  
Therefore, evaluation under Diagnostic Codes 5003 and 5010 is 
not warranted.

The evidence does not suggest that the Veteran's back pain 
was associated with such additional functional limitation as 
to warrant increased compensation pursuant to provisions of 
38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the Board finds that the objective 
evidence of record more nearly approximated the criteria for 
an initial noncompensable evaluation for the low back 
disorder prior to May 19, 2003.

Evaluation from May 19, 2003

The Veteran's evaluation for lumbar strain was increased to 
10 percent on May 19, 2003, based on findings in private 
medical treatment reports.  

Considering the aforementioned evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted for 
the period since May 19, 2003.  Although the Veteran 
continued to report pain and instances of flare-ups with 
sneezing and sitting, he continued to have full range of 
motion of the lumbar spine on examinations in July 2006 and 
September 2008.  Thus, the Veteran's limitation of motion 
does not meet the criteria for moderate limitation of motion 
under Diagnostic Code 5292.  Also, there was no evidence of 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion on standing position to warrant a 
higher evaluation under Diagnostic Code 5295.  Furthermore, 
there was no medical evidence demonstrating intervertebral 
disc syndrome to warrant a higher evaluation under Diagnostic 
Code 5293. 

With respect to the amended spine and disc regulations, a 
rating of 20 percent is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  On VA 
examinations in July 2006 and September 2008, the Veteran's 
lumbar spine exhibited normal range of motion.  There was no 
evidence of muscle spasm, abnormal gait or abnormal spinal 
contour.  Also, a higher evaluation is not warranted under 
Diagnostic Code 5243 for intervertebral disc syndrome because 
the record does not show documented periods of acute signs 
and symptoms that required bed rest prescribed by a physician 
and treatment by a physician.  Accordingly, the requirements 
for a higher rating were not met from May 19, 2003.

The Board also finds that there is no basis for the 
assignment of rating in excess of 10 percent from May 19, 
2003, based on consideration of any of the factors addressed 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  

Furthermore, there is no evidence that the Veteran's lumbar 
strain should be increased for any other separate period 
based on the facts found throughout the appeal period.  The 
evidence of record from the day the Veteran filed the claim 
to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.

Conclusion to increased rating claims

As the preponderance of the evidence is against higher 
ratings than those currently assigned, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).





	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable evaluation for left ear hearing loss 
is denied.

An initial compensable evaluation for allergic rhinitis is 
denied.

An initial compensable evaluation for lumbar strain prior to 
May 19, 2003 and in excess of 10 percent since May 19, 2003,  
is denied.


REMAND

Upon review of the evidence, the Board finds that a remand is 
once again warranted with regard to the Veteran's claim for 
service connection for an eye disability.
 
The Veteran contends that he has a current vision disability 
due to long submarine deployments during service.  

In accordance with the Board's July 2008 remand directives, 
the Veteran underwent a VA examination of the eye in August 
2008; however, the examiner noted that the claims folder had 
not been available for review.  The examiner also concluded 
that the Veteran did not have a current eye disability; 
however, private treatment records dated in 2006 indicate 
treatment for vision problems.  Without a review of the 
claims folder, the examiner did not have an opportunity to 
comment on pertinent medical evidence.  Furthermore, the 
Board notes that the requirement that a claimant have a 
current disability before service connection may be awarded 
for that disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).    

The Court has held that medical examinations must be thorough 
and take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. § 
3.326.  Thus, the Board finds that further examination is 
warranted in this case.    

The Board observes that the issue of entitlement to a 
compensable evaluation based upon multiple noncompensable 
service-connected disabilities from June 9, 2002, to May 18, 
2003, is dependent upon resolution of the issue of service 
connection for a vision disability as the issue is 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine whether he has a vision 
disability and if so, the etiology of 
the disability.  The examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that any current vision 
disability had its onset in service, or 
is otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for all opinions. 

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development deemed to be 
necessary, the RO should readjudicate 
the Veteran's claims of entitlement to 
service connection for a vision 
disability and of entitlement to a 10 
percent evaluation based upon multiple, 
noncompensable service-connected 
disabilities from June 9, 2002, to May 
18, 2003.  If any of the claims are 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


